DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	 Claim 1 recites iteratively 
	applying forward modeling to a source wavefield and velocity and density models of the subterranean formation to generate updated synthetic seismic data, 
	computing a residual between the synthetic seismic data and the recorded seismic data, 
	applying adjoint migration to the residual to obtain a migrated residual, 
	computing an impedance gradient that suppresses low-wavenumber components of the density model based on the source wavefield and the migrated residual,
	computing a velocity gradient that suppresses high-wavenumber components of the velocity model based on the source wavefield and the migrated residual, 
	updating the density model based on the impedance gradient, 
	updating the velocity model based on the velocity gradient, and 
	computing a residual magnitude of the residual until the residual magnitude is less than a residual magnitude threshold; and
	applying full-waveform inversion to the velocity model to generate a final velocity model containing low-wavenumber and high-wavenumber components, thereby generating a final velocity model of the subterranean formation with improved resolution.
	The claim limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, nothing in the claim elements precludes the steps from practically being performed using mathematical relationships, equations, formulas or calculations. See for example, Applicant’s specification [0049]-[0062]. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) using mathematical relationships, equations, formulas or calculations, then it falls within the “Mathematcial Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements. Accordingly, there are no additional elements to integrate the abstract idea into a practical application and consequently, there are no additional elements to impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim does not recites any additional elements. Consequently, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
	Independent claims 13 and 25 recite the same or similar limitations as claim 1 and, consequently, recite the same abstract idea as claim 1.  For the same reason(s) as identified with respect to claim 1, claims 13 and 25 are directed to an abstract idea and are not patent eligible.
	Claims 2-6 and 14-18 depend from claims 1 and 13 respectively and recite the same abstract idea as the claim from which they depend. The additional limitations recited in claims 2 and 14 are recited at a high-level of generality such that they amount no more than mere instructions to add insignificant extra-solution activity to the judicial exception. Adding a step of generating an image to a process that only recites computing or generating a final velocity model (mathematical concepts) does not add a meaningful limitation to the process of computing the final velocity model. See MPEP 2106.05(g). The additional element does not integrate the abstract idea into a practical application. Adding a generically recited step of generating an image to a process that computes a final velocity model that merely amounts to appending a routine, well-understood and conventional activity of providing a visual representation (see e.g. Applicant’s specification [0002] and prior art below) is insufficient to amount to significantly more than the abstract idea. See MPEP 2106.05(d). The claims are not patent eligible.
	The additional limitations recited in claims 3-6 and 15-18 are recited at a high-level of generality such that they amount no more than mere instructions to extend the abstract idea. See e.g. Applicant’s specification [0049]-[0062]. The additional limitations do not recite any additional claim elements and therefore neither integrated the abstract idea into a practical application nor amount to significantly more. The claims are not patent eligible.
	Claim 7 recites iteratively 
	applying forward modeling to a source wavefield and velocity and density models of the subterranean formation to generate updated synthetic seismic data, 
	computing a residual between the synthetic seismic data and the recorded seismic data, 
	applying adjoint migration to the residual to obtain a migrated residual, 
	computing an impedance gradient that suppresses low-wavenumber components of the density model based on the source wavefield and the migrated residual,
	computing a velocity gradient that suppresses high-wavenumber components of the velocity model based on the source wavefield and the migrated residual, 
	updating the density model based on the impedance gradient, 
	updating the velocity model based on the velocity gradient, and 
	computing a residual magnitude of the residual until the residual magnitude is less than a residual magnitude threshold; and
	applying full-waveform inversion to the velocity model to generate a final velocity model containing low-wavenumber and high-wavenumber components, thereby generating a final velocity model of the subterranean formation with improved resolution.
	The claim limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, other than reciting “one or more processors; one or more data-storage devices; and machine-readable instructions stored in the one or more data-storage devices”, nothing in the claim elements precludes the steps from practically being performed using mathematical relationships, equations, formulas or calculations. See for example, Applicant’s specification [0049]-[0062]. If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) using mathematical relationships, equations, formulas or calculations, then it falls within the “Mathematcial Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “one or more processors; one or more data-storage devices; and machine-readable instructions stored in the one or more data-storage devices”. These claim elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and consequently do not integrate the abstract idea into a practical application. Therefore, the claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Consequently, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
	Independent claims 19 recite the same or similar limitations as claim 7 and, consequently, recite the same abstract idea as claim 7. As noted above, claim 19 is interpreted under 35 U.S.C. 112(f). For examination, the means plus function limitations are interpreted to be “one or more processors; one or more data-storage devices; and machine-readable instructions stored in the one or more data-storage devices”.
 For the same reason(s) as identified with respect to claim 7, claim 19 is directed to an abstract idea and is not patent eligible.
	Claims 8-12 and 20-24 depend from claims 7 and 19 respectively and recite the same abstract idea as the claim from which they depend. The additional limitations recited in claims 8 and 20 are recited at a high-level of generality such that they amount no more than mere instructions to add insignificant extra-solution activity to the judicial exception. Adding a step of generating an image to a process that only recites computing or generating a final velocity model (mathematical concepts) does not add a meaningful limitation to the process of computing the final velocity model. See MPEP 2106.05(g). The additional element does not integrate the abstract idea into a practical application. Adding a generically recited step of generating an image to a process that computes a final velocity model that merely amounts to appending a routine, well-understood and conventional activity of providing a visual representation (see e.g. Applicant’s specification [0002] and prior art below) is insufficient to amount to significantly more than the abstract idea. See MPEP 2106.05(d). The claims are not patent eligible.
	The additional limitations recited in claims 9-12 and 21-24 are recited at a high-level of generality such that they amount no more than mere instructions to extend the abstract idea. See e.g. Applicant’s specification [0049]-[0062]. The additional limitations do not recite any additional claim elements and therefore neither integrated the abstract idea into a practical application nor amount to significantly more. The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hu et al. in U.S. Patent Publication 2021/0302607 teaches “methods and systems for determining a subsurface feature using broadband full waveform inversion” ([0002]), “a route may be established to derive low-frequency data 308 from high-frequency data 302 through at least one of subsurface low wavenumber 306 or subsurface high wavenumber 304. For example, low-frequency data 308 may be predicted (e.g., via FWI) from high-frequency data 302 by retrieving information from subsurface low wavenumber 306. In some embodiments, to improve performance of the FWI, proper reconstructed information of subsurface low wavenumber 306 may be amplified, incorrect reconstructed information of subsurface low wavenumber 306 may be removed, and subsurface high wavenumber 304 may be suppressed during the restoration of low-frequency data 308” ([0044] emphasis added), “…By performing FWI 716, some of the improper low wavenumber information introduced by the 3 Hz pseudo low-frequency data (e.g., estimated seismic data 710) may be corrected. However, at this early stage, the corrected low wavenumber information may be buried under the large amount of high wavenumber information. Such partially recovered low wavenumber information may be valuable but insufficient to suppress the cycle-skipping phenomenon and eliminate corresponding artifacts” ([0081], emphasis added).
	Whitmore, Jr. et al. in U.S. Patent Publication 2021/0103065 teaches “FIG. 8B shows a plot of ISIC kernel impedance produced with a dynamically weighted impedance sensitivity kernel for the same model as FIG. 8A. The impedance sensitivity kernel corresponds to Equation (21). The image illustrates that high wavenumber components 804 are preserved while low wavenumber components 802 are suppressed. FIG. 8C shows a plot of ISIC.sup.− kernel velocity produced with a dynamically weighted velocity sensitivity kernel for the same model as FIG. 8A. The kernel velocity corresponds to Equation (17a). The image illustrates that high wavenumber components 804 present in FIG. 8A are suppressed while the low wavenumber components 802 are preserved.” ([0089]-[0090], emphasis added).
	Liu et al. in U.S. Patent Publication 2018/0356548 teaches “Since it cannot be ensured that the initial velocity model is close to the real model, the initial velocity model needs to be updated. The parameters for updating the initial velocity model include velocity gradient δ(m) of seismic wave and iteration step α of the velocity gradient δ(m)” ([0065], emphasis added).
	Crawley et al. in U.S. Patent Publication 2017/0168178 teaches “ The method involves updating a velocity model of a subsurface by suppressing high wavenumber components of the velocity model provided by reflected energy with a decomposed full waveform inversion gradient, where low wavenumber components are preserved in the velocity model. Full waveform inversion (FWI) gradient is decomposed into separate wavenumber components to yield the decomposed full waveform inversion gradient. Property of the subsurface is determined based on the updated velocity model” (Abstract, emphasis added; Figs. 8-9). 
	Zhang et al. in U.S. Patent Publication 2017/0115411 teaches “The method (300) involves determining travel time misfit gradient (316) using the travel time data and synthetic travel time data, then determining a wave-property misfit gradient based on waveform data and the synthetic waveform data, calculating joint inversion gradient made up of the travel time misfit gradient and the wave-property misfit gradient and estimating (322) a step length, updating the velocity model using the step length and joint inversion gradient, and repeating the preparing and updating steps until a travel time misfit and a wave-property misfit reach a predetermined value” (Abstract).
	Ratcliffe et al. in U.S. Patent Publication 20160146961 teaches “
    PNG
    media_image1.png
    693
    469
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    728
    487
    media_image2.png
    Greyscale
”.
	Turnbull in U.S. Patent Publication 2016/0061977 teaches “FIG. 10 shows an example of forward modeling used to generate synthetic seismic data from an Earth model and actual acquisition-system attributes of a marine survey. Forward modeling 1002 receives as input an Earth model 1004 and defect-free actual acquisition-system attributes 1006. The Earth model 1004 may be a single spike that represents a formation surface or an interface of a subterranean formation. The Earth model 1004 may be a two- or three-dimensional model of a formation located below a body of water and composed of a horizontal formation surface and any number of horizontal interfaces between layers of different thicknesses with defined properties which may include seismic velocity, density, and an inverse rate of signal attenuation (“Q”), such as the Earth model 812 shown in FIG. 8. The Earth model 1004 may be a more complicated two- or three-dimensional model of a formation located below a body of water that may include dips, irregularly shaped surfaces, and variations in seismic velocity, density, and inverse rate of signal attenuation Q. The acquisition-system attributes 1006 include the survey and vessel configuration 1008, source attributes 1010, receiver attributes 1012, and noise attributes 1014. The survey vessel configuration 1008 includes information about the characteristics and type of survey vessel. The source attributes 1010, receiver attributes 1012, and noise attributes 1014 includes all or part of the actual acquisition-system attributes listed in FIG. 9” ([0055], emphasis added).
	Artman et al. U.S. Patent Publication in 2012/0014214 teaches “A method and system for processing synchronous array seismic data includes acquiring synchronous passive seismic data from a plurality of sensors to obtain synchronized array measurements” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865